Citation Nr: 1018828	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Service connection for posttraumatic stress disorder 
(PTSD), to include other mental disorders.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disorders of the knees, ankles, and feet, and, if so, whether 
the reopened claim may be granted.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD, to include other mental 
disorders.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2010; a 
transcript is of record.

The RO denied service connection for PTSD and disorders of 
the knees, ankles, and feet in an October 2006 rating 
decision.  The Veteran did not submit a notice of 
disagreement.  However, in March 2007 the Veteran submitted 
additional evidence related to these claims.

The issues of service connection for PTSD, to include other 
mental disorders, and hypertension, to include as secondary 
to PTSD, to include other mental disorders, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.




FINDINGS OF FACT

1.  The RO denied service connection for PTSD, to include 
other mental disorders, in an October 2006 rating decision.  
That decision is final based upon the evidence of record at 
that time.

2.  The evidence added to the record since the October 2006 
rating decision bears directly and substantially upon the 
issue of service connection for PTSD, to include other mental 
disorders.  In addition, it was submitted within the one-year 
appeal period for the prior denial of the claim, thus 
rendering the prior denial non-final, it raises a reasonable 
possibility of substantiating the claim, and it is, by itself 
or in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue.

3.  The RO also denied service connection for disorders of 
the knees, ankles, and feet in the October 2006 rating 
decision.  That decision is final based upon the evidence of 
record at that time.

4.  The evidence added to the record since the October 2006 
rating decision bears directly and substantially upon the 
issue of service connection for disorders of the knee, 
ankles, and feet.  In addition, it was submitted within the 
one-year appeal period for the prior denial of the claim, 
thus rendering the prior denial non-final, it raises a 
reasonable possibility of substantiating the claims, and it 
is, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of these issues.

5.  Upon review of the reopened claims, the competent and 
probative medical evidence of record preponderates against a 
finding that any disorders of the knee, ankles, and/or feet, 
are due to any incidents or events in active service, and 
arthritis is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 2006 rating 
decision, wherein the RO denied service connection for PTSD, 
to include other mental disorders, is new and material, and 
may be considered as having been submitted in connection with 
the prior pending claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a)(b), 20.1103 (2009).

2.  Evidence submitted since the October 2006 rating 
decision, wherein the RO denied service connection for 
disorders of the knees, ankles, and feet, is new and 
material, and may be considered as having been submitted in 
connection with the prior pending claim.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156(a)(b), 20.1103.

3.  No disorders of the knees, ankles, and/or feet were not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In May 2007 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claims under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2007 rating 
decision and December 2008 SOC explained the basis for the 
RO's action, and the SOC provided him with additional an 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the May 2007 letter which VA 
sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the May 2007 letter to the 
Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his disorders of the knees, 
ankles, and feet.  In this regard, the duty to assist 
requires that in deciding whether a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds herein that there is no competent evidence 
that the Veteran's disorders of his knees, ankles, and/or 
feet may be associated with his service or with another 
service-connected disability.  Therefore, as to those issues, 
the Board finds that the evidence of record does not trigger 
the necessity of an examination under 38 C.F.R. § 3.159(c), 
even considering the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis or hypertension, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a non-service-
connected disorder which is proximately due to or the result 
of a service-connected disability, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  In the latter instance, the non-service-
connected disorder is said to have been aggravated by the 
service-connected disability.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b).

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the VA Schedule for 
Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  Id.

The Veteran's service treatment records (STRs) were lost in 
an accidental 1973 fire at the National Personnel Records 
Center.  In the absence of the presumed destroyed service 
medical records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An October 2006 rating 
decision denied service connection for PTSD and disorders of 
the knees, ankles, and feet.  The Veteran was notified of 
this rating decision in December 2006.  He did not appeal 
that action, and it therefore became final.  In February 2007 
he filed a request to reopen his claim for service connection 
for these issues, as well as a claim of service connection 
for hypertension.

A.  New and Material Evidence to Open Claim for PTSD,
to Include Other Mental Disorders

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Court has recently held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).

Reviewing the evidence of record at the time of the RO's 
October 2006 decision that denied service connection for 
PTSD, the Veteran's DD Form 214 shows that he received the 
European African Middle Eastern Theater Ribbon with 4 bronze 
stars, 3 overseas bars, the Good Conduct Medal, and the World 
War II Victory Medal.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, in March 2007 
the Veteran submitted photographs of military vehicles.  In 
addition, J.K.S., M.D., an internist, wrote that the Veteran 
had been under his care since 1992 and was being treated for 
hypertension, chronic leg pain, anxiety, and stress.  Dr. S 
indicated that the Veteran needed close observation and 
followup.  VA treatment records from March 2007 indicate that 
a screening for PTSD was negative.  Dr. S. wrote in March 
2008 that the Veteran had been under his care for more than 
15 years and was being treated for hypertension, anxiety, and 
stress.

The Board finds that the evidence received since the May 2005 
denial of the claim is relevant to and probative of the issue 
of whether the Veteran has service-connected PTSD, to include 
other mental disorders.  Taking this evidence as credible, 
for the sole purpose of the request to reopen, it is found 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  Since the 
new and material evidence was submitted before the expiration 
of the one-year appeal period for the October 2006 rating 
decision, which began with the December 2006 notification, it 
will be considered as having been submitted in connection 
with that claim, which was originally filed in March 2006.  
See 38 C.F.R. §§ 3.156(b), 20.302 (2009); Young v. Shinseki, 
22 Vet. App. 461, 466 (2009) (citing Muehl v. West, 13 Vet. 
App. 159, 161-62 (1999)).  Where there is new and material 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).

B.  New and Material Evidence to Open Claim for Disorders
of the Knees, Ankles, and Feet

Reviewing the evidence of record at the time of the RO's 
October 2006 decision that denied service connection for 
disorders of the knees, ankles, and feet, J.T.Q., M.D., a 
private orthopedist, treated the Veteran beginning in 
December 2001.  The Veteran complained of left knee pain; he 
had flexion from 10 to 110 degrees, with crepitation.  Dr. Q 
diagnosed degenerative joint disease of the left knee, and 
said he had undergone a total knee replacement on the right 
side in 1994.  He complained of left knee and ankle pain at 
April 2003 treatment.  An October 2003 MRI of the left knee 
showed moderate to severe osteoarthritis involving the medial 
joint space, mild osteoarthritis involving the lateral joint 
space department, moderate chondromalacia involving the 
patello-femoral articulation, a diffuse decrease in volume of 
the medial meniscus, degenerative changes of the lateral 
meniscus, a chronic tear of the anterior cruciate ligament, 
and moderate joint effusion. 

At March 2004 treatment it was noted that the Veteran may 
have gout in his left ankle.  A July 2004 MRI of the left 
ankle showed a focal osteochondritis dissecans of the medial 
aspect of the talar dome.  The fluid surrounding the 
osteochondral fragment suggested that it may be unstable.  
The soft tissue swelling was due to focal enlargement of the 
tibialis anterior tendon.  It was noted that it could be due 
to a partial rupture, giant cell tumor of the tendon sheath, 
or a gouty tophus infiltrating the tendon.  It was noted that 
he had just had a bout of acute gout.  There were also small 
tibiotalar and subtalar joint effusions.  The Veteran 
underwent a left total knee replacement in December 2004, 
after more conservative treatment was not successful.  He 
complained of left lower extremity swelling in December 2004.  
A left lower extremity venous duplex scan was normal.

Dr. Q noted at January 2005 treatment that the Veteran's left 
ankle had swelling and that there was fluid in the right 
knee.  At February 2005 treatment, he had flexion in his left 
knee of 0 to 100 degrees and flexion in his right knee of 0 
to 110 degrees.  In July 2006 the range of motion was 0 to 
105 degrees of flexion in both knees.

Regarding the evidence in conjunction with the Veteran's 
request to reopen his claim, at February 2006 VA treatment 
the Veteran complained of mild heel pain throughout the day, 
and said it had been helped in the past by rest and cortisone 
injections.  He had not tried taking ibuprofen.  At March 
2006 VA treatment he indicated that he felt better after a 
brief course of ibuprofen.  The treating physician opined 
that the intermittent heel pain was probably mild fasciitis.  
As discussed above, Dr. S wrote in March 2007 that the 
Veteran has chronic leg pain.  

The Veteran testified at the January 2010 hearing that he 
uses a leg brace every day, as well as a cane.  He said that 
during his military service he assembled vehicles.  He 
indicated that he had problems with his feet during his 
service and was given inserts for his boots.  He continued to 
use such inserts after his military service.

W.A.E., M.D., a cardiologist, wrote in an undated memo 
submitted to VA in March 2010 that the Veteran had 
significant muscle pain and weakness in his knees.  The Board 
notes that Dr. E's statement was submitted after the 
Veteran's claim had been certified to the Board, and that 
therefore an SSOC was not issued.  An SSOC must be furnished 
to the appellant and his representative when additional 
pertinent evidence is received after an SOC is issued.  38 
C.F.R. § 19.31.  In the present case, the Board finds that 
the letter from Dr. E is not pertinent to the issue of 
service connection, because he did not express an opinion as 
to etiology and the record already showed that the Veteran 
has a current disorder involving his knees.  Therefore, it is 
not necessary to remand the claim for an SSOC on this issue.

The Board views the evidence submitted since the October 2006 
rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's disorders of the knees, 
ankles, and feet.  Therefore, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and since it was submitted 
before the expiration of the one-year appeal period for the 
October 2006 rating decision, which began with the December 
2006 notification, it will be considered as having been 
submitted in connection with that claim, which was originally 
filed in March 2006.  See 38 C.F.R. §§ 3.156(b), 20.302; 
Young, supra; Muehl, supra.  

Reviewing the claim on the merits, the Board finds that 
preponderance of the evidence is against the claim of service 
connection for disorders of the knees, ankles, and feet.  We 
recognize the sincerity of the arguments advanced by the 
Veteran that his disorders of the knees, ankles, and/or feet 
are service connected.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  As the Court of Appeals for the 
Federal Circuit held in Buchanan v. Nicholson, supra, at 
1336-7, the Board is obligated to determine whether lay 
testimony is credible in and of itself, and the Board may 
weigh the absence of contemporary medical evidence against 
lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson, supra.  However, the 
Veteran's current disorders of the knees, ankles, and feet 
require specialized training for a determination as to their 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.  In the present case, there are no 
medical opinions of record indicating that these disorders 
had their etiology in service.

The Board has also considered whether service connection can 
be awarded in the present case based on continuity of 
symptomatology.  We have no reason to doubt the statements of 
the Veteran that he had treatment during service and received 
inserts for his boots.  In the absence of the destroyed STRs, 
these statements satisfy the first element for continuity of 
symptomatology, i.e., that a condition was "noted" during 
service.  See 38 C.F.R. § 3.303(b).  However, in the present 
case the evidence does not support the second element, which 
is evidence of post-service continuity of the same 
symptomatology.  See id.  The record does not indicate that 
the Veteran sought treatment for these disorders for decades 
after his active service.  In addition, his hearing testimony 
indicated that he was able to work in some menial jobs after 
his service before his career with the state Department of 
Agriculture, from which he retired in 1985.  Therefore, the 
Board finds that it is not credible that there has been 
continuity of symptomatology regarding disorders of his 
knees, ankles, and/or feet since active service.

Because the evidence preponderates against the claim of 
service connection for disorders of the knees, ankles, and 
feet, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

ORDER

The reopened claim of entitlement to service connection for 
disorders of the knees, ankles, and feet is denied.

REMAND

As discussed above, the Court recently held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons, supra.  
Dr. S wrote in March 2007 and March 2008 that the Veteran was 
being treated for anxiety and stress.  Therefore, it is 
necessary to obtain a medical examination to determine 
whether the Veteran's anxiety and stress are related to his 
active military service.

At the February 2006 VA treatment, the Veteran's blood 
pressure was 132/80.  He was taking Lisinopril, 10 mg, and 
was noted to have mild hypertension.  At March 2006 VA 
treatment, his blood pressure was 110/76, and he was 
continuing to take Lisinopril.  As discussed above, Dr. S 
wrote in March 2007 that he was treating the Veteran for 
hypertension.  

September 2007 treatment notes from Dr. E indicate that the 
Veteran continued to do "quite well."  He had muscle 
weakness, predominantly in the morning, that went away during 
the day.  He had not had any chest pain, shortness of breath, 
paroxysmal nocturnal dyspnea, orthopnea, palpitations, 
dizziness, syncope, or near syncope.  He was able to drive 
and do "all of his activities without any difficulty."  His 
blood pressure was 126/80, right arm, sitting.  Dr. E's 
assessment was left atrial dimension stent in 1998, normal 
ejection fraction, negative Cardiolite scans in 2005 and 
2007, aortic sclerosis, no stenosis, mild to moderate mitral 
regurgitation, low-density lipoprotein of 100, and a history 
of colon cancer from 20 years ago.  The dosage of metoprolol 
succinate was changed to 25 mg a day.

Dr. S indicated in his March 2008 letter that the Veteran was 
being treated for hypertension.  Dr. E wrote in the statement 
submitted in March 2010 that he had treated the Veteran since 
1998 and that the Veteran had hypertension, coronary artery 
disease, aortic stenosis, mitral regurgitation, and a history 
of colon cancer.  He also had significant muscle pain and 
weakness in his knees.

The Veteran's representative indicated at the January 2010 
hearing that the Veteran was claiming service connection for 
hypertension secondary to his PTSD (or other service-
connected mental disorder).  The Veteran has also argued that 
his hypertension is secondary to his PTSD.  While secondary 
service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability, it cannot be established if it is the result of a 
disability that is not service connected.  See 38 C.F.R. 
§ 3.310(a).  Therefore, it must first be determined whether 
he has a service-connected mental disorder before it can be 
determined whether his hypertension can be service-connected 
on a secondary basis. 

If the Veteran is determined to not have a service-connected 
mental disorder, his hypertension cannot be service-connected 
secondarily as a matter of law.  The Court has held that a 
claim which is inextricably intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication. Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991). 

In view of the foregoing, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request that the Veteran complete a PTSD 
claim questionnaire.

2.	After all available records and/or responses 
have been associated with the claims file, or 
the time period for the Veteran's response 
has expired, arrange for him to undergo a 
mental health examination.  The claims file, 
to include a complete copy of this Remand, 
must be made available to the examiner, and 
the report of the examination should include 
discussion of the Veteran's  documented 
medical history and contentions regarding his 
claimed mental disorder.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether the Veteran meets the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition  (DSM-
IV) for PTSD, and if so whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that PTSD is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less 
than a 50-50 probability), with the 
rationale for any such conclusion set 
out in the report.  The examiner should 
also state whether it is at least as 
likely as not that any other diagnosed 
mental disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely, 
with the rationale for any such 
conclusion set out in the report.

c.	Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.	If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain 
why this is so.

3.	Thereafter, readjudicate the Veteran's claim 
for PTSD, to include other mental disorders.  
If the benefits sought on appeal remain 
denied, provide the Veteran and his 
representative with a Supplemental Statement 
of the Case (SSOC).

4.	If the Veteran's claim of service connection 
for PTSD, to include any other mental 
disorders, is denied, the claim of service 
connection for hypertension should be 
readjudicated.  If the benefits sought on 
appeal remain denied, provide the Veteran and 
his representative with an SSOC.

5.	If the claim of service connection for PTSD, 
to include any other mental disorders, is 
granted, the Veteran should be scheduled for 
a VA examination for his hypertension.  The 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and contentions 
regarding his claimed hypertension.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the Veteran's hypertension is 
causally or etiologically related to the 
Veteran's active service, to include 
whether it was causally related to or 
aggravated by his already service-
connected mental health disorder, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less 
than a 50-50 probability), with the 
rationale for any such conclusion set 
out in the report.

c.	Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.	If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain 
why this is so.

6.	Thereafter, readjudicate the Veteran's claim 
of service connection for hypertension.  If 
the benefits sought on appeal remain denied, 
provide the Veteran and his representative 
with an SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


